Case 2:20-cv-05922-MWF-PD Document 31 Filed 01/28/21 Page 1 of 1 Page ID #:169



   1                                                                 JS-6
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11    RAHEEM KARRIEM,                         Case No. CV 20-05922-MWF (PD)
 12                         Petitioner,        JUDGMENT
 13          v.
 14
       JANINE WALLACE,
 15
                            Respondent.
 16
 17
 18
            Pursuant to the Court’s Order Accepting the Report and
 19
       Recommendation of United States Magistrate Judge,
 20
            IT IS ADJUDGED that the First Amended Petition is dismissed
 21
       without prejudice.
 22
 23
       DATED: January 28, 2021.
 24
 25
                                          MICHAEL W. FITZGERALD
 26                                       UNITED STATES DISTRICT JUDGE

 27
 28
